DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    The amendments filed on 10/21/2020 have been entered, Claims 1, 3, 9, 11, 17, 19, 25, 26 and 27 are amended. Claims 1-32 are pending.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-32 have been considered. Applicant arguments regarding claim rejections under 35 U.S.C. 103 are not persuasive.

The Applicant states in scanned page 5 regarding independent claim 1 “Neither Li nor Jung discloses a UE reporting information indicating a beam to which a channel state measurement corresponds, as distinct from reporting the measurement or channel state information.”
The Examiner respectfully disagrees and submits that Jung discloses in para [0145] the mobile station may report a transmission/reception beam index, instantaneous signal strength information of a reference signal measured for partial frequency areas, and one or more multiple antenna information for the transmission/reception beam pair belonging to the first transmission/reception beam group;
And according to the present embodiment, the mobile station should report more information for the transmission/reception beam pairs belonging to the second and third transmission/reception beam groups than any other transmission/reception beam group except for the first transmission/reception beam group. 


Therefore beam index reported by mobile station in prior art Jung corresponds to channel state measurement of respective beams.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 3, 4, 9, 10, 11, 12, 17, 18, 19, 20, 25, 26, 27, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US Pub: 20130215844) hereinafter Seol and further in view of Jung et al. (US Pub: 20140198681 A1) hereinafter Jung

As to claim 1 Seol teaches a method for operating a user equipment (UE) in a wireless communication system, the method comprising: (Seol [0067] Fig. 4, in a wireless communication system a base station and mobile station operating based on beamforming)
receiving, from a base station (BS), configuration information regarding a channel state information (CSI) reporting, (Seol [0070] Fig. 4, MS receives reference signals from base station BS regarding channel quality of a reference signal in each transmission beam)
 the configuration information configuring the UE to transmit report information for at least two transmit beams that are associated with a same receive beam of the UE; (Seol [0070] Fig. 4, MS receives reference signals from base station BS regarding channel quality of a reference signal in each transmission beam; the MS 420 measures the channel quality of a reference signal in each transmission beam and reports the measurements to the BS 400; the MS 420 is configured to support Rx beamforming, the MS 420 measures the channel qualities of a plurality of Tx beams 422 received from the BS 400 for each reception beam pattern/Fig. 4, MS receives TX/RXBeam#i and TX/RXBeam#i+1 as one receive beam)
(Seol [0070]  Fig. 4,,   when the MS 420 does not support Rx beamforming, the MS 420 measures the channel quality of a reference signal in each transmission beam and reports the measurements to the BS 400)
 Seol does not teach the report information comprising first information for indicating a first of the two transmit beams, and second information for indicating a second of the two transmit beams,   wherein a receive beam of the UE is usable for receiving a first signal based on the first transmit beam and a second signal based on the second transmit beam
Jung teaches the report information comprising first information for indicating a first of the two transmit beams (Jung [0137] [0145] the mobile station may report a transmission/reception beam index, instantaneous signal strength information of a reference signal measured for partial frequency areas, and one or more multiple antenna information for the transmission/reception beam pair belonging to the first transmission/reception beam group)
and second information for indicating a second of the two transmit beams, (Jung [0138] [0145] according to the present embodiment, the mobile station should report more information for the transmission/reception beam pairs belonging to the second and third transmission/reception beam groups than any other transmission/reception beam group except for the first transmission/reception beam group. For example, the mobile station may report a transmission/reception beam index, instantaneous signal strength information of a reference signal measured for the whole frequency area, some multiple antenna information for the transmission/reception beam pairs belonging to the second and third transmission/reception beams groups.)
wherein a receive beam of the UE is usable for receiving a first signal based on the first transmit beam and a second signal based on the second transmit beam (Jung [0138] the reference signals of the transmission/reception beam pairs belonging to the second and third transmission/reception beam groups can be easily measured by using the same reception beam while the reference signal of the transmission/reception beam pair of the first transmission/reception beam group is measured)
therefore, it would have been obvious to one of ordinary skills in the art at the time of invention or combine teaching of Jung with the teaching of Seol because Jung teaches that using the same reception beam having second and third transmission/reception beam groups include the same reception beam as the first transmission/reception beam group would allow to effectively measure a signal state in beamforming system. (Jung [0002])

Regarding claims 9, 17 and 25, there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B,  a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 9, 17 and 25. As a result, claims 9, 17 and 25 are rejected under section 103 as obvious over Jung in view of Seol for the same reasons as in claim 1.

As to claim 2 the combination of Seol and Jung    specifically Seol teaches wherein the first transmit beam and the second transmit beam are associated with the receive beam of the UE (Seol [0068] FIG. 4, a BS 400 manages a cell divided into one or more sectors as its service coverage area and forms a plurality of Tx/Rx beams 412 using the afore-described digital and analog hybrid beamforming structure)
Regarding claims 10, 18 and 26 there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B,  a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 10, 18 and 26. As a result, claims 10, 18 and 26 are rejected under section 103 as obvious over Jung in view of Seol for the same reasons as in claim 2.

As to claim 3    the combination of Seol and Jung specifically Seol teaches, 
wherein the first transmit beam and the second transmit beam are identified based on the configuration information (Seol [0133] Fig. 9, step 922, the MS estimates the hybrid beamforming MIMO/BF channel capacities of the selected beam  pairs/ first transmit beam and the second transmit beam, based on the effective channel matrix and determines a necessary digital beamforming configuration)

Regarding claims 11, 19 and 27 there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B, a 

As to claim 4 the combination of Seol and Jung specifically Seol teaches further comprising: receiving, from the BS, the first signal based on the first transmit beam; 
and receiving, from the BS, the second signal based on the second transmit beam, (Seol [0074] Fig. 6, a BS 600 forms one or more analog beams per RF chain or antenna array in different directions within a cell/sector and transmits a reference signal such as a mid-amble or Channel State Information Reference Signal (CSI-RS) in each analog beam so that an MS may measure the channel quality of an analog beam steered in each direction (e.g., a Carrier-to-Interference-and-Noise Ratio (CINRs), Received Signal Strength Indicator (RSSIs), etc.) in step 612)
wherein a signal based on the first transmit beam and a signal based on the second transmit beam can be received by the UE at a same time unit based on the receive beam of the UE (Seol [0098] BS and the MS simultaneously or sequentially perform an operation of selecting one or more analog beams (i.e., BS Tx beams) or one or more BS Tx-MS Rx beam pairs for hybrid beamforming and an operation of scheduling digital MIMO/BF for the selected one or more analog beams or BS Tx-MS Rx beam pairs)

Regarding claims 12, 20 and 28 there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B, a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 12, 20 and 28. As a result, claims 12, 20 and 28 are rejected under section 103 as obvious over Jung in view of Seol for the same reasons as in claim 4.

Claims 5, 6, 13, 14, 21, 22, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol, Jung and further in view of Kakishima et al. (US Pub: 20170149480) hereinafter Kakishima 

As to claim 5 the combination of Seol and Jung does not teach further comprising transmitting, based on the configuration information to the BS, information comprising: a reference signal received power (RSRP) value indicating a reference channel quality measured based on the first transmit beam,  
Kakishima teaches comprising transmitting, based on the configuration information to the BS, information comprising: a reference signal received power (RSRP) value indicating a reference channel quality measured based on the first transmit beam,  (Kakishima [0069] [0070] Fig. 5, transmitting different precoded  CRSs (CRS1 and CRS2) in a plurality of directions, using different precoding matrices including cell ID to each CRS beam assuming that each CRS beam is one cell; using the precoded CRSs, the UE measures the reception quality RSRP, RSRQ of each CRS beam, reports measurement results to network)
and a differential RSRP value indicating a difference between the reference channel quality and a channel quality based on the second transmit beam.(Kakishima [0061]Fig. 6,  base station 1 transmits a beam of CRS1 and a beam of CRS2 and a base station 2 transmits a beam of CRS3 and a beam of CRS4, if the RSRP of CRS4 is the highest among the measured RSRPs of the CRSs, the base station 2 is selected as the serving base station for the UE 100;  number of CRS beams transmitted from each base station is not limited to two, and may be three or more, or may be several hundreds, for example)
therefore, it would have been obvious to one of ordinary skills in the art at the time of invention or combine teaching of Kakishima with the teaching of Seol and Jung  because Kakishima teaches that determining best beam among transmitted beams from base station and sending a report would allow base station to determine the direction of the beam that is suitable for the UE and thereby  determine or correct the precoding matrix for data signals based on the information regarding the direction of the beam suitable for the UE. (Kakishima [0062]) 
Regarding claims 13, 21 and 29 there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B, a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 13, 21 and 29. As a result, claims 13, 21 and 29 are 

As to claim 6 the combination of Seol and Jung specifically Seol teaches wherein the first transmit beam is identified among a plurality of transmit beams of the BS, (Seol [0046] for beamforming, a transmitter sweeps beams of a specific beam pattern in a plurality of directions and a receiver selects a beam having the largest signal strength and transmits feedback about the selected beam to the transmitter)
the combination of Seol and Jung does not teach and wherein the RSRP value is a largest value among a plurality of RSRP values for the plurality of transmit beams of the BS.
Kakishima teaches and wherein the RSRP value is a largest value among a plurality of RSRP values for the plurality of transmit beams of the BS. (Kakishima [0061]  [0062]  the beast beam for the UE 100 from among the CRS beams transmitted  from a plurality of base stations can be found out (e.g., if the RSRP of CRS4 can be found as the highest),
therefore, it would have been obvious to one of ordinary skills in the art at the time of invention or combine teaching of Kakishima with the teaching of Seol  and Jung  because Kakishima teaches that determining best beam among transmitted beams from base station and sending a report would allow base station to determine the direction of the beam that is suitable for the UE and thereby  determine or correct the precoding matrix for data signals based on the information regarding the direction of the beam suitable for the UE. (Kakishima [0062]) 
Regarding claims 14, 22 and 30 there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B, a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 14, 22 and 30. As a result, claims 14, 22 and 30 are rejected under section 103 as obvious over Kakishima in view of Seol and Jung for the same reasons as in claim 6.

Claims 7, 15, 23 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol, Jung and further in view of Sadiq et al. (US Pub: 20180034531) hereinafter Sadiq

As to claim 7 the combination of Seol and Jung specifically does not teach  wherein a signal based on the first transmit beam and a signal based on the second transmit beam can be received at a same orthogonal frequency division multiplexing (OFDM) symbol based on the receive beam of the UE, wherein the configuration information further comprises information for configuring the UE to transmit channel state information comprising a resource for indicating a transmit beam and a reference signal received power (RSRP), And wherein the configuration information is transmitted via a radio resource control (RRC) signaling.
Sadiq teaches wherein a signal based on the first transmit beam and a signal based on the second transmit beam can be received at a same orthogonal frequency division multiplexing (OFDM) symbol based on the receive beam of the UE, (Sadiq [110] [0111] Fig. 1, Fig. 2, elements of refinement procedure configuration may include the duration of RRS 210 transmission, e.g., 1 OFDM symbol, 5 OFDM symbols, etc. elements of the refinement procedure configuration may include the RRS 210 beams that are simultaneously transmitted during the refinement procedure, e.g., suppose UE 115-a has two receive chains and therefore can receive on two arrays simultaneously,  during the refinement procedure, base station 105-a may simultaneously transmit only those RRS 210 beams that are expected to be simultaneously received by UE 115-a based on the above provided information)
wherein the configuration information further comprises information for configuring the UE to transmit channel state information comprising a resource for indicating a transmit beam and a reference signal received power (RSRP), (Sadiq [0062] [0063] The UE may also use this signal to perform beam state measurements, e.g., reference signal received power (RSRP) measurements for the active beam and/or candidate beam RRS(s), the UE may perform and report RSRP measurement on a received CSI-RS, or a subset of resources of a CSI-RS, in order to provide a comparison amongst various beam choices)
And wherein the configuration information is transmitted via a radio resource control (RRC) signaling. (Sadiq [0087] resource ID for the active beam refined reference signal  RRS 210-c may be conveyed or otherwise indicated via the RRC configuration procedure)



Regarding claims 15, 23 and 31 there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B, a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 15, 23 and 31. As a result, claims 15, 23 and 31 are rejected under section 103 as obvious over Kakishima in view of Seol and Jung for the same reasons as in claim 7.

Claims 8 , 16, 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Jung and further in view of Stirling-Gallacher et al. (US Pub: 20160353424) hereinafter Stirling
As to claim 8 the combination of Seol and Jung does not teach further comprising:
transmitting, to the BS, capability information for indicating whether the UE supports a reference signal received power (RSRP) reporting for at least two reference signals.
(Stirling [0080][0064] the UE may report back N best receiving beam--beamformed CSI-RS combinations, where N is an integer number. Example values of N may be 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and the like. A limit on the value of N may include the receiver capability of the UE to receive the beamformed CSI-RS or limitations on the feedback channel)
therefore, it would have been obvious to one of ordinary skills in the art at the time of invention or combine teaching of Sterling with the teaching of Li  and Jung  because Sterling teaches that  sending UE capability report with  the IC capability of the UE, as well as the UE's beamforming capability and  IC capability of a UE may be classified into one of four classes and may be represented by a 2-bit indicator, that would  help to reduce signaling overhead in transmitting the UE capability reports. (Stirling [0084])

Regarding claims 16, 24 and 32, there is recited a UE and a base station with steps that are virtually identical to the functions performed by the method recited in claim 8. Examiner submits that Seol discloses in para’s [0120] [0142] Fig &A, Fig. 7B, a UE  and base station BS  with processor, antennas, memory for performing the disclosed functionalities of claims 16, 24 and 32. As a result, claims 16, 24 and 32, are rejected under section 103 as obvious over Stirling in view of Seol and Jung for the same reasons as in claim 8.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ATIQUE AHMED/           Primary Examiner, Art Unit 2413